DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, Applicant claims “wherein the data structure is updated with information from a configuration file at a predetermined location in response to the dynamic parameter server being rebooted”. It is unclear to the examiner whether this “predetermined location” is intended to represent a physical location or rather a location within the data structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7--13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akai (US 20210291607 A1), hereafter Akai.

Regarding claim 1, Akai teaches a computer implemented method of dynamically updating parameters of an autonomous driving system in an autonomous driving vehicle (ADV), comprising:
Determining, by a dynamic parameter server in the ADV, that the ADV is to enter a particular region on a high definition map, wherein the ADV includes an autonomous driving system (ADS) with a plurality of modules, each module having one or more default parameters (0006, vehicle determines control parameters depending on the positional information of the vehicle);
Identifying, by the dynamic parameter server, one or more parameters from a data structure based on one or more selection factors related to the particular region, each identified parameter corresponding to a default parameter of one of the plurality of default modules of the ADS (0006, vehicle control parameters are identified for each vehicle at each position on the road);
Sending, by the dynamic parameter server, the one or more identified parameters to one or more modules of the ADS (0008, transmission unit receives the application control parameter from the center-side information processing device).
Operating, by the ADS, the ADV using the identified parameters when the ADV drives across the particular region (0007, control based on the application control parameter is performed for the vehicle, Fig. 4, specific parameters based on location).
Claims 9 and 17 are similar in scope and are similarly rejected.

Regarding claim 2, Akai teaches the method of claim 1, and further teaches wherein the one or more selection factors includes a map identifier of the HD map, a road ID, a lane ID, or a GPS barrier at the particular region (Fig. 2, road points corresponding to a location in a lane, capital identifiers A-F corresponding to one road, a-c corresponding to another road, Fig. 3, absolute coordinates corresponding to a position in the road).
Claims 10 and 18 are similar in scope to claim 2, and are similarly rejected.

Regarding claim 3, Akai teaches the method of claim 1, and further teaches wherein the one or more identified parameters include one or more of an obstacle to be trimmed from the region of interest (ROI), a floating obstacle to be trimmed from the HD map, a speed limit, slope information, or a weight of a cost function for the ADS (Fig. 3, road point parameters including a speed limit).
Claims 11 and 19 are similar in scope to claim 3, and are similarly rejected.

Regarding claim 4, Akai teaches the method of claim 1, and further teaches wherein the dynamic parameter server further sends load information of the ADV to the ADS, which uses the load information to adjust a brake command or a throttle command of the ADV to maintain a same deceleration or acceleration (0028, vehicle determines the total weight and acceleration of the occupants and loaded cargo, 0043, all reference values are set to 0 to reduce the acceleration stimulus to the occupant).
Claims 12 and 20 are similar in scope to claim 4, and are similarly rejected.

Regarding claim 5, Akai teaches the method of claim 1, and further teaches wherein the data structure includes a plurality of entries, each entry representing a matching between one or more selection factors and a parameter of the ADS (Fig. 3, Reference table with environmental information related to an area, Fig. 4, Reference table for vehicle constraints in different conditions).
Claim 13 is similar in scope to claim 5, and is similarly rejected.

Regarding claim 7, Akai teaches the method of claim 1, and further teaches wherein the dynamic parameter server is a separate software module from each autonomous driving module of the ADS, and communicates with the autonomous driving module via an internet hub (0098, server installed on the center side and an onboard device mounted as an edge side, connected via a wireless communication network).
Claim 15 is similar in scope to claim 7, and is similarly rejected.

Regarding claim 8, Akai teaches the method of claim 7, wherein the dynamic parameter server broadcast each of the one or more identified parameters via the internet hub to each module in the ADS (0099, server broadcasts over a network to plural own vehicles).
Claim 16 is similar in scope to claim 8 and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akai as applied to claim 5 above, and further in view of Lin (US 20170090896 A1), hereafter Lin.
Regarding claim 6, Akai teaches the method of claim 5, but fails to teach wherein the data structure is updated with information from a configuration file at a predetermined location in response to the dynamic parameter server being rebooted.
Lin, however, does teach wherein the data structure is updated with information from a configuration file at a predetermined location in response to the dynamic parameter server being rebooted (Abstract, system software automatically installed based on configuration file in response to booting up the server).
Akai and Lin are analogous because they are in the same field of endeavor, servers storing information related to autonomous vehicles. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the configuration file of Lin in order to provide a means of storing static parameters. The motivation to combine is to allow the server to automatically be populated with recent parameter values upon being rebooted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./
Examiner, Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664